Title: From Thomas Jefferson to John Nimmo, 5 July 1808
From: Jefferson, Thomas
To: Nimmo, John


                  
                     Sir 
                     
                     Washington July 5. 08.
                  
                  I am an entire stranger to the depositions which are the subject of your letter of June 10. having never seen them, nor knowing where they are. I have never taken any part in the dissensions of your place, and my inclinations and duties equally forbid me to exercise any agency in procuring depositions or otherwise for either party. this must be my apology for declining a compliance with your request, and with it I tender you my salutations.
                  
                     Th: Jefferson 
                     
                  
               